Citation Nr: 0007702	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dental conditions, 
including gingivitis and trench mouth.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  This is an appeal from an April 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office 
Cleveland, Ohio, which denied entitlement to service 
connection for dental conditions including gingivitis and 
trench mouth.  The veteran was scheduled for a hearing before 
a member of the Board of Veterans' Appeals (Board) in April 
1999; however, the veteran canceled the hearing.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran complained of sore gums and toothaches during 
service.  

2.  Mild gingivitis was noted in August 1945.  

3.  The veteran was afforded a VA dental examination in 
February 1947.  There was no pyorrhea or gingivitis.  The 
teeth were apparently normal.  The dentist indicated that no 
treatment was indicated.  

4.  When the veteran was afforded a VA dental examination in 
August 1998, it was indicated that there was advanced 
periodontal disease resulting in loss of maxillary and 
mandibular teeth.  

5.  The inservice dental complaints by the veteran 
represented acute and transitory disorders that resolved with 
treatment, leaving no residual disability and bearing no 
relationship to his current dental conditions.  


CONCLUSION OF LAW

The claim for service connection for dental conditions, 
including gingivitis and trench mouth is without legal merit.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.381 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that, when he 
was examined for entry into service, teeth numbers 6 and 16 
on the right and 8 and 16 on the left were reported to be 
missing.  He was seen in May 1945 with complaints of sore 
gums and headaches.  He was referred to the dental clinic.  
He was again seen in July 1945 for a toothache.  He was again 
sent to the dental clinic.  He was hospitalized during August 
1945 for nasopharyngitis.  Examination while hospitalized 
showed a soft sponginess around the gums with some whitish 
exudate in a few areas.  The final diagnoses included mild 
gingivitis.  He was advised to use a half-strength peroxide 
mouthwash.  

When the veteran was examined for separation from military 
service, tooth number 6 on the right was reported to be 
missing.  It was indicated that the veteran had declined 
dental treatment.  

In February 1947 the veteran submitted a claim for VA 
benefits for dental problems.  He indicated that he had had 
general repair work as a result of gingivitis he had in 
service.  

The veteran was afforded a VA dental examination in February 
1947.  It was indicated that the teeth were apparently 
normal.  There was no pyorrhea or gingivitis.  The examiner 
stated that no treatment was indicated.  

In a rating action dated in July 1947, service connection for 
a dental disability was denied.  

In March 1998 the veteran submitted a claim for service 
connection for dental conditions including gingivitis and 
trench mouth.  He denied having any dental or gum conditions 
whatsoever prior to service.  He believed that he incurred 
gingivitis from unsanitary conditions during their meals.  He 
related that his gums had a terrible burning sensation all of 
the time.  The only thing he had ever been provided for 
relief was salt water.  After discharge the burning continued 
and, in about 1960, his teeth began falling out.  He was 
eventually treated by a dentist in 1972.  The treatment 
stopped the burning but, unfortunately, he continued to lose 
teeth.  

The veteran was afforded a VA dental examination in August 
1998.  The examiner noted that, according to the veteran's 
service records, he had had soft sponginess around his gums 
with some whitish exudate in a few areas.  He had been 
prescribed half-strength peroxide mouth rinse every two 
hours.  He had been diagnosed with nasopharyngitis and mild 
gingivitis.  The veteran related all of his dental problems 
to the initial problem in 1945.  In 1987 and 1988, he had 
been treated at a dental school and received full upper and 
partial lower plates.  He had never been able to wear the 
prostheses.  He complained of difficulty chewing and esthetic 
difficulty.  

There was an edentulous maxillary arch with questionable 
restorability of the mandibular arch utilizing the remaining 
teeth due to moderate/severe horizontal bone loss.  There was 
a severely atrophic maxillary alveolar ridge with a thin bone 
noted in the right premolar area.  The diagnosis was advanced 
periodontal disease resulting in the loss of maxillary and 
mandibular teeth.  

The veteran later provided records from a private dentist 
reflecting that he was seen on numerous occasions from April 
1975 to July 1997.  Various treatment was provided including 
prophylaxis.  Dental trauma was not indicated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter.  38 C.F.R. § 3.381(a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  

The veteran's service medical records reflect that he 
complained of sore gums in May 1945 and a toothache in July 
1945 and was referred to the dental clinic on each occasion.  
In August 1945, while he was hospitalized for 
nasopharyngitis, mild gingivitis was noted.  However, when 
the veteran was examined for separation from military service 
in April 1946, there was no dental condition noted except for 
a missing tooth; which tooth had been reported missing when 
he was examined for entry into service.  Further, when the 
veteran was afforded the VA dental examination in February 
1947, it was indicated that his teeth were apparently normal.  
There was no pyorrhea or gingivitis.  The examiner stated 
that no dental treatment was indicated.  

The veteran has provided records from a private dentist 
reflecting that he received treatment on numerous occasions 
from April 1975 to July 1997 including prophylaxis.  However, 
there was no indication of any dental trauma.  That dental 
treatment began many years following the veteran's separation 
from military service.  When the veteran was afforded the VA 
dental examination in August 1998, advanced periodontal 
disease resulting in the loss of maxillary and mandibular 
teeth was diagnosed; however, that finding was also made many 
years after service.  There is no medical evidence of record 
establishing any relationship between the veteran's inservice 
dental complaints and the dental conditions for which he was 
treated many years after his release from active duty.  Based 
upon the available record, it appears that the inservice 
complaints represented acute and transitory dental disorders 
that resolved with treatment, leaving no residual disability 
and bearing no relationship to his current dental problems.  
Furthermore, gingivitis and trench mouth (Vincent's angina), 
are early forms of peridontal disease, which are, by 
regulation, not disabilities which can be established as 
serivce connected.  Therefore, a basis for favorable action 
in connection with the veteran's claim has not been 
established.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(b), 
3.381.  As the law is dispositive in this case, the appeal is 
without legal merit and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for dental conditions 
including gingivitis and trench mouth is not established.  
The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

